


110 HR 6127 IH: The White House Conference on Food and

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6127
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. McGovern (for
			 himself, Mrs. Emerson,
			 Ms. Solis,
			 Mr. LaHood,
			 Mr. Pomeroy, and
			 Mr. Moran of Kansas) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require the President to call a White House Conference
		  on Food and Nutrition.
	
	
		1.Short titleThis Act may be cited as the
			 The White House Conference on Food and
			 Nutrition.
		2.FindingsThe Congress finds the following:
			(1)Hunger and undernutrition are political
			 conditions that can be solved.
			(2)Access to healthy
			 food and good nutrition should be a fundamental right of all Americans.
			(3)Nearly 40 years
			 have passed since the United States convened a White House conference to
			 comprehensively address the issues of food, hunger, health, and nutrition in
			 America.
			(4)More than
			 35,500,000 Americans live in households that face a constant struggle against
			 hunger, 12,600,000 of whom are children and 5,000,000 of whom are seniors, the
			 disabled, and the critically ill.
			(5)The Government
			 spends more than $55,000,000,000 every year responding to the concurrent
			 epidemics of hunger and undernutrition, yet the number of Americans facing
			 hunger continues to grow and our Nation’s nutritional health is
			 declining.
			(6)Conservative cost
			 estimates show that the true cost of hunger and illness related to
			 undernutrition in America is at least $90,000,000,000 a year, more than half of
			 which is paid by Medicare and Medicaid.
			(7)Appropriate food
			 and nutrition can save the United States billions of dollars in health care
			 costs by preventing or delaying the progression to late-stage disease for tens
			 of millions of Americans who live with chronic diseases, such as diabetes, HIV,
			 AIDS, and heart disease. The costs of the effects and treatments of those
			 diseases are significantly exacerbated by hunger, food insecurity, and
			 undernutrition.
			(8)A
			 national discussion of the root causes of hunger, food insecurity, and
			 undernutrition, as well as identification of solutions to these epidemics, can
			 lead to action to implement such solutions and to end hunger in America.
			3.Authorization of
			 the Conference
			(a)Authority To
			 call conferenceNot later
			 than December 31, 2010, the President shall call the White House Conference on
			 Food and Nutrition (in this Act referred to as the Conference)
			 to be convened not later than 18 months after the selection of the Policy
			 Committee established in section 4, in order to make fundamental policy
			 recommendations on ways to end hunger and to improve nutrition in the United
			 States and to implement the purposes set forth in subsection (c).
			(b)Planning and
			 directionThe Secretary of Health and Human Services, the
			 Secretary of Agriculture, and the Secretary of the Treasury (in this Act
			 referred to as the Cochairs) shall plan, conduct, and convene
			 the Conference, in consultation with the Surgeon General.
			(c)Purposes of the
			 ConferenceThe purposes of the Conference are to—
				(1)identify viable
			 solutions for ending hunger in the United States;
				(2)review the current structure, scope, and
			 effectiveness of existing legislation and programs at the Federal, State, and
			 local levels that provide for the nutritional needs of food-insecure people
			 living in the United States;
				(3)determine the
			 extent to which current Federal, State, and local programs that provide for the
			 nutritional health of Americans can better use available resources and ensure
			 greater coordination among such programs;
				(4)identify new ways
			 to utilize the abundant agricultural resources of the United States to meet the
			 nutritional needs of all Americans;
				(5)highlight emerging
			 and innovative programs from the public and private sectors, including
			 community-based and faith-based organizations that effectively address the
			 nutrition needs of vulnerable Americans and recommend such programs as can be
			 reasonably and cost-effectively replicated;
				(6)identify
			 opportunities for effective partnerships between the Government, industry,
			 labor, healthcare, and the nonprofit sectors to fight hunger in the United
			 States;
				(7)explore the
			 possibility of creating a Federal office within the Department of Agriculture
			 to oversee the Nation’s response to persistent and widespread hunger and food
			 insecurity, to include the oversight and coordination of all Federal, State,
			 and local antihunger programs;
				(8)bring public
			 attention to the more than 35,500,000 people living in the United States that
			 face a constant struggle against hunger, food insecurity, and inadequate
			 nutrition;
				(9)illustrate the
			 medical, developmental, and educational impact of hunger, food insecurity, and
			 inadequate nutrition, and the potential savings to the United States health
			 care system, educational system, and other sectors when appropriate food is
			 available to the critically and chronically ill;
				(10)build
			 understanding of the true cost of hunger in the United States, to include lost
			 wages, diminished stamina, reduced capacity to learn, and the impact of
			 despair; and
				(11)build
			 understanding that the ever-burgeoning dual epidemic of hunger and
			 undernutrition is a matter of national security.
				4.Policy committee;
			 related committees
			(a)EstablishmentNot
			 later than June 30, 2009, there is established a Policy Committee comprising of
			 17 members to be selected as follows:
				(1)Presidential
			 appointeesNine members shall be selected by the President and
			 shall include—
					(A)3 members who are
			 officers or employees of the United States, including the Surgeon General;
			 and
					(B)6 members with
			 experience in addressing the needs of food-insecure and undernourished people
			 in the United States.
					(2)House
			 appointees
					(A)Two members shall
			 be selected by the Speaker of the House of Representatives after consultation
			 with the chairperson of the Committee on Education and Labor, the chairperson
			 of the Committee on Ways and Means, and the chairperson of the Committee on
			 Agriculture, of the House of Representatives.
					(B)Two members shall
			 be selected by the minority leader of the House of Representatives, after
			 consultation with the ranking minority members of such committees.
					(3)Senate
			 appointees
					(A)Two members shall
			 be selected by the majority leader of the Senate, after consultation with
			 members of the Committee on Health, Education, Labor, and Pensions, the
			 Committee on Agriculture, and the Committee on Finance, of the Senate.
					(B)Two members shall
			 be selected by the minority leader of the Senate, after consultation with
			 members of such committees.
					(b)Voting;
			 Chairperson
				(1)The Policy
			 Committee shall act by the vote of a majority of the members present. A quorum
			 of Committee members shall not be required to conduct Committee
			 business.
				(2)The Surgeon
			 General shall serve as the chairperson of the Policy Committee. The chairperson
			 may vote only to break a tie vote of the other members of the Policy
			 Committee.
				(c)Duties of the
			 policy committeeThe Policy Committee shall initially meet at the
			 call of the Cochairs, not later than 30 days after the last member is selected
			 under subsection (a). Subsequent meetings of the Policy Committee shall be held
			 at the call of the chairperson. Through meetings, hearings, and working
			 sessions, the Policy Committee shall—
				(1)make
			 recommendations to the Cochairs to facilitate the timely convening of the
			 Conference;
				(2)submit to the
			 Cochairs a proposed agenda for the Conference not later than 90 days after the
			 first meeting of the Policy Committee;
				(3)make
			 recommendations for the delegates of the Conference;
				(4)establish the
			 number of delegates to be selected under section 5; and
				(5)establish an
			 executive committee consisting of 3 members of the Policy Committee to work
			 with delegates of the Conference.
				5.Conference
			 delegatesTo carry out the
			 purposes of the Conference, the Cochairs shall bring together delegates
			 representative of the spectrum of thought in the field of food and nutrition,
			 without regard to political affiliation or past partisan activity, who shall
			 include—
			(1)representatives of
			 Federal, State, and local governments;
			(2)professional people
			 and laypeople who are working in the field of food, health, nutrition, and
			 economic security; and
			(3)representatives of
			 the general public who are affected by hunger in the United States.
			6.Conference
			 administration
			(a)AdministrationIn
			 administering this section, the Cochairs shall—
				(1)provide written
			 notice to all members of the Policy Committee of each meeting, hearing, or
			 working session of such Committee not later than 48 hours before the occurrence
			 of such meeting, hearing, or working session;
				(2)request the
			 cooperation and assistance of the heads of such other Federal departments and
			 agencies as may be appropriate, including the detailing of personnel;
				(3)make available for
			 public comment a proposed agenda prepared by the Policy Committee, which will
			 reflect to the greatest extent possible the major issues facing the field of
			 food and nutrition consistent with the purposes of the Conference set forth in
			 section 3(c);
				(4)prepare and make available background
			 materials that the Cochairs deem necessary for the use of delegates to the
			 Conference; and
				(5)employ such
			 additional personnel as may be necessary to carry out the provisions of this
			 Act without regard to provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates.
				(b)DutiesIn
			 carrying out the Cochairs’s responsibilities and functions under this section,
			 the Cochairs shall ensure that—
				(1)the proposed
			 agenda prepared under subsection (a)(3) is published in the Federal Register
			 not later than 30 days after such agenda is approved by the Policy
			 Committee;
				(2)the personnel
			 employed under subsection (a)(5) are fairly balanced in terms of points of
			 views represented and are appointed without regard to political affiliation or
			 previous partisan activities;
				(3)the
			 recommendations of the Conference are not inappropriately influenced by any
			 public official or by any special interest, but instead are the result of the
			 independent and collective judgment of the delegates of the Conference;
			 and
				(4)before the
			 Conference is convened—
					(A)current and
			 adequate statistical data (including decennial census data) and other
			 information on food and nutrition in the United States; and
					(B)such information
			 as may be necessary to evaluate Federal programs and policies relating to food
			 and nutrition;
					which the
			 Cochairs may obtain by making grants to or entering into an agreement with,
			 public agencies or nonprofit organizations, are readily available in advance of
			 the Conference to the delegates.(c)GiftsThe
			 Cochairs may accept, on behalf of the United States, gifts (in cash or in kind,
			 including voluntary and uncompensated services), which shall be available to
			 carry out this Act. Gifts of cash shall be available in addition to amounts
			 appropriated to carry out this title. Gifts may be earmarked by the donor or
			 the executive committee for a specific purpose.
			(d)RecordsThe
			 Cochairs shall maintain records regarding—
				(1)the sources,
			 amounts, and uses of gifts accepted under subsection (c); and
				(2)the identity of
			 each person receiving assistance to carry out this Act, and the amount of such
			 assistance received by each such person.
				7.Report of the
			 conference
			(a)Preliminary
			 reportNot later than 100
			 days after the Conference adjourns, the Policy Committee shall prepare a
			 preliminary report on the Conference which shall be published in the Federal
			 Register and submitted to the chief executive officers of the States. The
			 Policy Committee shall request that the chief executive officers of the States
			 submit to the Policy Committee, not later than 45 days after receiving such
			 report, their views and findings on such report.
			(b)Final
			 reportNot later than 6 months after the date on which the
			 Conference adjourns, the Policy Committee shall—
				(1)prepare a final
			 report of the Conference which shall include a compilation of the views and
			 findings of the chief executive officers of the States received under
			 subsection (a); and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, the
			 recommendations for the administrative action and the legislation necessary to
			 implement the recommendations contained in such report.
				8.Status
			 reports
			(a)Initial status
			 reportNot later than 2 years after the date on which the
			 Conference adjourns, the Surgeon General shall—
				(1)prepare a status
			 report documenting the implementation of the recommendations contained in the
			 final report described in section 7(b)(1); and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, such status
			 report.
				(b)Subsequent
			 status reportsNot later than 5 years after the date on which the
			 Conference adjourns, and every 5 years thereafter until all recommendations in
			 the final report described in section 7(b)(1) are achieved, the Comptroller
			 General shall—
				(1)prepare a status
			 report documenting the implementation of the recommendations contained in such
			 final report; and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, such status
			 report.
				9.Definition of
			 StateFor the purposes of this
			 Act, the term State means any of the several States, the
			 District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
			 the Virgin Islands of the United States, or the Commonwealth of the Northern
			 Mariana Islands.
		10.Authorization of
			 appropriations
			(a)Authorization
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 Act—
					(A)such sums as may
			 be necessary for the first fiscal year in which the Policy Committee plans the
			 Conference and for the following fiscal year; and
					(B)such sums as may
			 be necessary for the fiscal year in which the Conference is held.
					(2)LimitationAny
			 new spending authority or new authority to enter into contracts under this Act,
			 and under which the United States is obligated to make outlays, shall be
			 effective only to the extent, and in such amounts, as are provided in advance
			 in appropriations Acts.
				(b)Availability of
			 funds
				(1)In
			 generalExcept as provided in paragraph (3), funds appropriated
			 to carry out this Act and funds received as gifts under section 6(c) shall
			 remain available for obligation or expenditure until the expiration of the
			 1-year period beginning on the date the Conference adjourns.
				(2)Unobligated
			 fundsExcept as provided in paragraph (3), any such funds neither
			 expended nor obligated before the expiration of the 1-year period beginning on
			 the date the Conference adjourns shall be returned to the United States
			 Treasury.
				(3)Conference not
			 convenedIf the Conference is
			 not convened before December 31, 2010, a trust fund shall be established and
			 such funds shall only be available for a future Conference on Food and
			 Nutrition.
				
